


Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made effective as of November 1, 2008
by and between DineEquity, Inc. f/k/a IHOP Corp., a Delaware corporation (the
“Company”), and Julia A. Stewart (the “Executive”).

 

WHEREAS, the Company believes it to be in its best interest to provide for
continuity of management and to provide protection for its valuable trade
secrets and confidential information; and

 

WHEREAS, the Company desires to employ the Executive and the Executive is
willing to render services to the Company on the terms and conditions with
respect to such employment hereinafter set forth.

 

NOW, THEREFORE, in consideration of premises and the mutual terms and conditions
hereof, the Company and the Executive hereby agree as follows:

 

1.                                       Employment.  The Company hereby employs
the Executive and the Executive hereby accepts employment with the Company upon
the terms and conditions hereinafter set forth.

 

2.                                       Exclusive Services.  The Executive
shall devote all necessary working time, ability and attention to the business
of the Company during the term of this Agreement and shall not, directly or
indirectly, render any material services to any business, corporation, or
organization whether for compensation or otherwise, without the prior knowledge
and written consent of the Board of Directors of the Company (hereinafter
referred to as the “Board”).  During the Employment Period, the Executive may 
(A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement and any service on
public company boards of directors is approved in advance by the Board. It is
expressly understood and agreed that to the extent that any such activities have
been conducted by the Executive prior to the effective date of this Agreement,
the continued conduct of such activities (or the conduct of activities similar
in nature and scope thereto) subsequent to the effective date of this Agreement
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company.

 

3.                                       Duties.  The Executive is hereby
employed as the Chief Executive Officer (hereinafter referred to as the “CEO”)
of the Company and shall render services at the principal business offices of
the Company, as such may be located from time to time, unless otherwise agreed
in writing between the Board and the Executive.  The Executive shall have such
authority and shall perform such duties as are described in Exhibit A attached
hereto.

 

4.                                       Term.  This Agreement shall have an
initial term of three (3) years commencing as of November 1, 2008.  This
Agreement will automatically renew at the end of the initial term and at the end
of each subsequent term, for a subsequent term of one (1) year unless either
party gives written notice of non-renewal to the other at least ninety (90) days
prior to the expiration of

 

--------------------------------------------------------------------------------


 

the then current term.  Such notice may be given for any or no reason.   This
Agreement is subject to earlier termination as hereinafter provided.

 

5.                                       Compensation.  As compensation for
services rendered under this Agreement, the Executive shall be entitled to
receive the following:

 

a.                                       Base Salary.  The executive shall be
paid a base salary of at least $875,000 per year, payable in 24 equal
semi-monthly installments during the term of this Agreement, prorated for any
partial employment month.  Such base salary (“Base Salary”) shall be reviewed by
the Compensation Committee of the Board (the “Compensation Committee”) no less
frequently than annually.  The Base Salary may be increased by the Compensation
Committee in its discretion, subject to ratification by the Board.  The Base
Salary may not be decreased, except in the event of an across the board salary
reduction approved by the Board affecting employees of the Company at the Chief
Officer Level (as defined in Section 6(a), below).

 

b.                                      Additional Compensation.  The Executive
shall be paid such additional compensation and bonuses as may be determined and
authorized in the discretion of the Compensation Committee, subject to
ratification by the Board.  The Executive’s target bonus, to be payable under
the Company’s annual incentive plan, shall be 100% of the Executive’s Base
Salary.

 

6.                                       Benefits.  In addition to the
compensation to be paid to the Executive pursuant to Section 5 hereof, the
Executive shall further be entitled to receive the following:

 

a.                                       Participation in Employee Plans.  The
Executive shall be entitled to participate in any health, disability, group term
life insurance plan, any pension, retirement, or profit sharing plan, any
executive bonus plan, long term incentive plan, deferred compensation plan or
any other perquisites and fringe benefits that may be extended generally from
time to time to employees of the Company at the Chief Officer Level.  For
purposes of this Agreement, employees of the Company at the “Chief Officer
Level” shall mean the CEO, the Chief Financial Officer, the Chief Restaurant
Support Officer and such other employees of the Company as may from time to time
be designated as being at the Chief Officer Level by the Board.

 

b.                                      Vacation.  The Executive shall be
entitled to vacation as in accordance with the Company’s Vacation Policy for
Restaurant Support Center and Field Office Employees.

 

c.                                       Equity Awards.  The Executive shall be
entitled to equity-based compensation awards that may be extended generally from
time to time to employees of the Company at the Chief Officer Level, as approved
by the Compensation Committee or the Board, subject to the terms and conditions
of the respective equity-based compensation plans and award agreements and the
provisions of this Agreement.

 

7.                                       Reimbursement of Expenses.  Subject to
such rules and procedures as from time to time are specified by the Company, the
Company shall reimburse the Executive on a monthly

 

2

--------------------------------------------------------------------------------


 

basis for reasonable business expenses incurred in the performance of the
Executive’s duties under this Agreement.

 

8.                                       Confidentiality/Trade Secrets.  The
Executive acknowledges that the Executive’s position with the Company is one of
the highest trust and confidence both by reason of the Executive’s position and
by reason of the Executive’s access to and contact with the trade secrets and
confidential and proprietary business information of the Company.  Both during
the term of this Agreement and thereafter, the Executive covenants and agrees as
follows:

 

a.                                       The Executive shall use best efforts
and exercise reasonable diligence to protect and safeguard the trade secrets and
confidential and proprietary information of the Company, including but not
limited to any non-public strategies, business plans, marketing and advertising
plans, the identity of its customers and suppliers, its arrangements with
customers and suppliers, and its technical and financial data, records,
compilations of information, processes, recipes and specifications relating to
its customers, suppliers, products and services;

 

b.                                      The Executive shall not disclose any of
such trade secrets and confidential and proprietary information, except as may
be required in the course of the Executive’s employment with the Company or by
law; and

 

c.                                       The Executive shall not use, directly
or indirectly, for the Executive’s own benefit or for the benefit of another,
any of such trade secrets and confidential and proprietary information.

 

All original and any copies of files, records, documents, emails, drawings,
specifications, memoranda, notes, or other documents relating to the business of
the Company, including printed, electronic or digital copies thereof, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
shall be the exclusive property of the Company and shall be delivered to the
Company and not retained by the Executive upon termination of the Executive’s
employment for any reason whatsoever or at any other time upon request of the
Company’s General Counsel or the Board.

 

9.                                       Discoveries.  The Executive covenants
and agrees to fully inform the Company of and disclose to the Company all
inventions, designs, improvements, discoveries, and processes (“Discoveries”)
that the Executive has now or may hereafter have during the Executive’s
employment with the Company and that pertain or relate to the business of the
Company, including but not limited to the operation and franchising of
restaurants, or to any experimental work, products, services, or processes of
the Company in progress or planned for the future, whether conceived by the
Executive alone or with others, and whether or not conceived during regular
working hours or in conjunction with the use of any Company assets.  All such
Discoveries shall be the exclusive property of the Company whether or not patent
or trademark applications are filed thereon.  The Executive shall assist the
Company, at any time during or after the Executive’s employment, in obtaining
patents on all such Discoveries deemed patentable by the Company and shall
execute all documents and do all things necessary to obtain letters patent, vest
the Company with full and exclusive title thereto, and protect the same against
infringement by others, all at the expense of the Company.

 

3

--------------------------------------------------------------------------------


 

10.                                 Non-Competition.  The Executive covenants
and agrees that during the period of the Executive’s employment, the Executive
shall not, without the prior written consent of the CEO or the Board, directly
or indirectly, as an employee, employer, consultant, agent, principal, partner,
shareholder, corporate officer, director, or through any other kind of ownership
(other than ownership of securities of publicly held corporations of which the
Executive owns less than five percent 5% of any class of outstanding securities)
or in any other representative or individual capacity, engage in or render any
services to any business in North America engaged in the casual dining
restaurant industry, the family dining restaurant industry, or in any other
segment of the restaurant industry in which the Company or any subsidiary of the
Company may become involved after the date hereof and prior to the date of
termination of the Executive’s employment.  For purposes of this Agreement
“casual dining restaurant industry” consists of “sit down table service”
restaurants serving alcoholic beverages, with a per guest average guest check
within the United States of under $20.00 (adjusted upward each year to recognize
Company menu price increases). For purposes of this Agreement “family dining
restaurant industry” consists of “sit down table service” restaurants, with a
per guest average guest check within the United States of under $15.00 (adjusted
upward each year to recognize Company menu price increases).

 

11.                                 Nonsolicitation.  The Executive agrees that
during the period of the Executive’s employment, and for a period of 24 months
following the effective date of the termination of the Executive’s employment
for any reason prior to a Change in Control and 36 months following the
effective date of the termination after a Change in Control, the Executive will
not, either directly or indirectly, for the Executive or for any third party,
except as otherwise agreed to in writing by the then CEO, solicit, induce,
recruit, or cause any other person who is then employed by the Company to
terminate his/her employment for the purpose of joining, associating, or
becoming employed with any business or activity that is engaged in the casual
dining restaurant industry, the family dining restaurant industry or any other
segment of the restaurant industry in which the Company may become involved
after the date hereof and prior to the date of any termination of employment.

 

12.                                 Remedies for Breach of Covenants of the
Executive.

 

a.                                       The Company and the Executive
specifically acknowledge and agree that the foregoing covenants of the Executive
in Sections 8, 9, 10 and 11 are reasonable in content and scope and are given by
the Executive for adequate consideration.  The Company and the Executive further
acknowledge and agree that, if any court of competent jurisdiction or other
appropriate authority shall disagree with the parties’ foregoing agreement as to
reasonableness, then such court or other authority shall reform or otherwise the
foregoing covenants as reason dictates.

 

b.                                      The covenants set forth in Sections 8,
9, and 11 of this Agreement, as provided in Section 13 or 14, shall continue to
be binding upon the Executive, notwithstanding the termination of the
Executive’s employment with the Company for any reason whatsoever.  Such
covenants shall be deemed and construed as separate agreements independent of
any other provisions of this Agreement and any other agreement between the
Company and the Executive.  The existence of any claim or cause of action by the
Executive against the Company, unless predicated on this Agreement,

 

4

--------------------------------------------------------------------------------


 

shall not constitute a defense to the enforcement by the Company of any or all
such covenants.  It is expressly agreed that the remedy at law for the breach of
any such covenant is inadequate and injunctive relief and specific performance
shall be available to prevent the breach or any threatened breach thereof.

 

c.                                       If the Executive breaches any of the
covenants set forth in Sections 8, 9, 10 and 11 of this Agreement, the Executive
shall reimburse the Company for (i) any equity-based compensation received by
the Executive from the Company during the twelve (12) month period preceding the
breach, and (ii) any profits realized from the sale of securities of the Company
during such twelve (12) month period.

 

13.                                 Termination.  This Agreement (other than
Sections 8, 9, and 11, as provided in Section 13 or 14, which shall survive any
termination hereof for any reason, including the expiration hereof due to
non-renewal (an “Expiration”)) may be terminated as follows:

 

a.                                       The Company may terminate this
Agreement and the Executive’s employment hereunder at any time, with or without
Cause, upon written notice to the Executive.  The Executive may terminate this
Agreement and the Executive’s employment hereunder, at any time, with or without
Good Reason.

 

b.                                      In the event of termination by the
Company without Cause or by the Executive for Good Reason, (i) the effective
date thereof shall be stated in a written notice to the Executive from the
Board, which shall not be earlier than 30 days from the date such written notice
is delivered to the Executive, (ii) the Executive shall be entitled to receive
all Severance Payments under Section 13(f), (iii) any unvested stock options,
stock appreciation rights, and any other equity-based awards subject to service
or time vesting conditions held by the Executive will vest as of the day
immediately preceding the effective date of termination and all restrictions
will immediately be removed and deemed to have been satisfied, (iv) any unvested
equity-based awards subject to any performance-based vesting conditions held by
the Executive will vest as of the day immediately preceding the effective date
of termination and shall be paid based on actual performance during the
applicable performance period through the date of the Executive’s termination of
employment and (v) any stock options or stock appreciation rights held by the
Executive shall remain exercisable until the earlier of 24 months after the date
of termination or their original expiration date.

 

c.                                       In the event of termination by the
Company with Cause, the Executive shall be entitled to receive only the
Executive’s salary through such date of termination, the reimbursement of
properly documented reasonable business expenses incurred through such date of
termination, and any bonus amounts as may be payable pursuant to the terms of
any written plans in which the Executive was a participant immediately prior to
the effective date of the termination.  The Executive shall also be entitled to
exercise the Executive’s rights under COBRA at the Executive’s expense.

 

d.                                      The following shall constitute “Cause”:

 

5

--------------------------------------------------------------------------------

 

(i)                                     The willful failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that the Executive has not substantially performed the
Executive’s duties; or

 

(ii)                                  The Executive’s willful misconduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or

 

(iii)                               The Executive’s commission of such acts of
dishonesty, fraud, misrepresentation or other acts of moral turpitude as would
prevent the effective performance of the Executive’s duties; or

 

(iv)                              The Executive’s conviction or plea of no
contest to a felony or a crime of moral turpitude.

 

For purposes of this subsection d., no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without the reasonable belief that the
Executive’s action or omission was in the best interest of the Company. 
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the non-employee members of the Board at a meeting of such members
(after reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before such members of the
Board), finding that the Executive has engaged in the conduct set forth above in
this subsection d. and specifying the particulars thereof in detail.

 

e.                                       The Executive shall have “Good Reason”
to effect a termination in the event that the Company (i) breaches its
obligations to pay any salary, benefit or bonus due hereunder, or (ii) requires
the Executive to relocate more than 50 miles from the Company’s headquarters,
(iii) assigns to the Executive any duties inconsistent with the Executive’s
position with the Company or significantly and adversely alters the nature or
status of the Executive’s responsibilities or the conditions of the Executive’s
employment, or (iv) reduces the Executive’s base salary and/or bonus
opportunity, except for across-the-board reductions similarly affecting all
management personnel of the Company and all management personnel of any
corporation or other entity which is in control of the Company; and in the event
of any of (i), (ii), (iii) or (iv), the Executive has given written notice to
the Board as to the details of the basis for such Good Reason within thirty (30)
days following the date on which the Executive alleges the event giving rise to
such Good Reason occurred, the Company has failed to provide a reasonable cure
within thirty (30) days after its receipt of such notice and the effective date
of the termination for Good Reason occurs within 180 days after the initial
existence of the facts or circumstances constituting Good Reason.  In the event
of a termination by the

 

6

--------------------------------------------------------------------------------


 

Executive with Good Reason, the Executive will be entitled to all Severance
Payments under Section 13(f).

 

f.                                         The “Severance Payments” consist of
the following and, subject to subsection h. of Section 20, shall be paid as
follows:  (i) an amount paid on the tenth business day following the effective
date of such termination in one lump sum equal to two (2) times the sum of
(A) the Executive’s annual Base Salary, at the then current effective annual
rate, plus (B) the average of the Executive’s actual bonus attributable to each
of the preceding three (3) fiscal years; (ii) the reimbursement of properly
documented reasonable business expenses incurred through the date of termination
which shall be paid on the tenth business day following the effective date of
such termination; and (iii) the payment by the Company of premiums on behalf of
the Executive, for coverage substantially similar to that provided under the
Company’s health, disability and group term life insurance plans, at the same
cost to the Executive as was effective immediately prior to termination, and for
so long as the Executive elects to continue such coverage up to a 24 month
period.  To the extent that substantially similar health and welfare benefits
become available to the Executive from a subsequent employer, the Company will
set off against the benefits payable hereunder any benefits received by the
Executive from any other source.  The Executive agrees to notify the Company
within 30 days after substantially similar health and welfare benefits become
available to her from a subsequent employer.

 

g.                                      In the event of any termination of the
Executive other than by the Executive for Good Reason or by the Company without
Cause, participation by the Executive in all compensation and benefit plans of
the Company will cease upon the effective termination date and all unvested
bonuses, equity awards and other like items will immediately lapse.  In the
event of any termination of the Executive, all amounts owed by the Executive to
the Company for any reasons whatsoever will become immediately due and payable
and the Company will transfer to the Executive any term life insurance policy
maintained by the Company for the Executive’s benefit.

 

14.                                 Change in Control and Termination
Thereafter.  Immediately prior to the occurrence of a Change in Control, as
defined below, any unvested stock options, stock appreciation rights, and other
equity-based awards held by the Executive will vest, all unvested Restricted
Share awards held by the Executive will vest and all restrictions will
immediately be removed and deemed to have been satisfied, and any stock options
or stock appreciation rights held by the Executive shall remain exercisable
until the earlier of 24 months after the date of termination or their original
expiration date.  In addition, if within 24 months following a Change in
Control, the employment of the Executive is terminated by the Company without
Cause or by the Executive for Good Reason then the provisions of Section 13
shall not apply and the following shall occur:

 

a.                                       Subject to subsection h. of Section 20,
on the tenth business day following the effective date of such termination, the
Executive shall receive the following: (i) a lump sum payment equal to three
(3) times the sum of (A) the Executive’s Base Salary in effect immediately prior
to the change in control, plus (B) the average of the Executive’s actual bonus
attributable to each of the preceding three (3) fiscal years; and (ii) an amount
paid in

 

7

--------------------------------------------------------------------------------


 

one lump sum equal to the Executive’s prorated bonus for the then current fiscal
year based on actual performance prior to the date of termination.

 

b.                                      The Company shall pay premiums on behalf
of the Executive, for coverage substantially similar to that provided under the
Company’s health, disability and group term life insurance plans, at the same
cost to the Executive as was effective immediately prior to termination, and for
so long as the Executive elects to continue such coverage up to a 36 month
period.  To the extent that substantially similar health and welfare benefits
become available to the Executive from a subsequent employer, the Company will
set off against the benefits payable hereunder any benefits received by the
Executive from any other source.

 

c.                                       The Executive shall be bound by the
nonsolicitation provisions of Section 11, which shall remain in full force and
effect for a period of 36 months following the effective date of Executive’s
termination.

 

15.                                 Definition of Change in Control.  A “Change
in Control” shall be deemed to have occurred if:

 

a.                                       any “person,” as such term is used in
Sections 13(d) and 14(d) of the “Exchange Act (other than the Company; any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company; or any company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of Stock
of the Company) is or becomes after the Effective Date the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates)
representing 40% or more of the combined voting power of the Company’s then
outstanding securities; or

 

b.                                      during any period of two consecutive
years (not including any period prior to the Effective Date), individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in subsections a., c. or d. of
this Section 15 whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds ( 2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof; or

 

c.                                       the consummation of a merger or
consolidation of the Company with any other corporation, other than (A) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 75% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the

 

8

--------------------------------------------------------------------------------


 

Company (or similar transaction) in which no person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or

 

d.                                      the stockholders of the Company approve
a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;

 

provided, that with respect to any non-qualified deferred compensation that
becomes payable on account of the Change in Control, the transaction or event
described in subsection a., b., c. or d. also constitutes a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) if required in order
for the payment not to violate Section 409A of the Code..

 

16.                                 Parachute Payment Matters.

 

Notwithstanding any other provision of this Agreement, if by reason of
Section 280G of the Code any payment or benefit received or to be received by
the Executive in connection with a Change in Control or the termination of the
Executive’s employment (whether payable pursuant to the terms of this Agreement
(“Contract Payments”) or any other plan, arrangements or agreement with the
Company or an Affiliate (as defined below) (collectively with the Contract
Payments, “Total Payments”)) would not be deductible (in whole or part) by the
Company, an Affiliate or other person making such payment or providing such
benefit, then the Contract Payments shall be reduced and, if Contract Payments
are reduced to zero, other Total Payments shall be reduced until no portion of
the Total Payments is not deductible by reason of Section 280G of the Code,
provided, however, that no such reduction shall be made unless the net after-tax
benefit received by the Executive after such reduction would exceed the net
after-tax benefit received by the Executive if no such reduction was made.  The
foregoing determination and all determinations under this Section 16 shall be
made by the Accountants (as defined below).  For purposes of this section, “net
after-tax benefit” shall mean (i) the Total Payments that would constitute
“parachute payments” within the meaning of Section 280G of the Code, less
(ii) the amount of all federal, state and local income taxes payable with
respect to such payments calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to the Executive (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) above by
Section 4999 of the Code.  For purposes of the foregoing determinations, (a) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have effectively waived in writing prior to the date of payment of any
Contract Payment shall be taken into account; (b) no portion of the Total
Payments shall be taken into account which in the opinion of the Accountants
does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (without regard to subsection (A)(ii) thereof);
(c) the Contract Payments (and, thereafter, other Total Payments) shall be
reduced only to the extent necessary so that the Total Payments in their
entirety constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code, in the opinion of the
Accountants;  and (d) the value of any non-cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Accountants
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code. 
For purposes of this Section 16, the term “Affiliate” means the Company’s
successors, any Person whose actions result in a Change in

 

9

--------------------------------------------------------------------------------


 

Control or any company affiliated (or which, as a result of the completion of
the transactions causing a Change in Control shall become affiliated) with the
Company within the meaning of Section 1504 of the Code and “Accountants” shall
mean the Company’s independent certified public accountants serving immediately
prior to the Change in Control, unless the Accountants are also serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, in which case the Company shall appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accountants hereunder). 
For purposes of making the determinations and calculations required herein, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code, provided that
the Accountant’s determinations must be made on the basis of  “substantial
authority” (within the meaning of Section 6662 of the Code).  All fees and
expenses of the Accountants shall be borne solely by the Company.

 

17.                              Arbitration of Disputes.

 

a.                                       Any dispute or claim arising out of or
relating to this Agreement or any termination of the Executive’s employment,
other than with respect to Sections 8 through 12, shall be settled by final and
binding arbitration in the greater Los Angeles metropolitan area in accordance
with the Commercial Arbitration rules of the American Arbitration Association,
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.

 

b.                                      Except as provided by applicable law,
the fees and expenses of the arbitration panel shall be shared equally by the
Executive and the Company.

 

c.                                       Except as provided by applicable law,
the prevailing party in any arbitration brought hereunder shall be entitled to
an award of its costs (including expenses and attorneys’ fees), incurred in such
arbitration.

 

18.                                 No Mitigation.  The Executive shall have no
duty to attempt to mitigate the level of benefits payable by the Company to the
Executive hereunder, by seeking other employment or otherwise.  To the extent
that substantially similar health and welfare benefits become available to the
Executive from a subsequent employer, the Company will discontinue the
Executive’s coverage; otherwise, the Company shall not be entitled to set off
against the amounts payable hereunder any amounts received by the Executive from
any other source, including any subsequent employer.

 

19.                                 Notices.  Any notices to be given hereunder
by either party to the other may be effected either by personal delivery in
writing or by mail, registered or certified, postage prepaid, with return
receipt requested.  Mailed notices shall be addressed as follows:

 

10

--------------------------------------------------------------------------------


 

a.

If to the Company:

 

 

 

DineEquity, Inc.

 

450 N. Brand Boulevard

 

Glendale, CA 91410

 

Attn: General Counsel

 

 

b.

If to the Executive:

 

 

Either party may change its address for notice by giving notice in accordance
with the terms of this Section 18.

 

20.                                 General Provisions.

 

a.                                       Law Governing.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

b.                                      Invalid Provisions.  If any provision of
this Agreement is held to be illegal, invalid, or unenforceable, then such
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof; and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance herefrom.  Furthermore, in lieu of
such illegal, invalid, or unenforceable provision there shall be added
automatically as a part of this Agreement a provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible and still
be legal, valid or enforceable.

 

c.                                       Entire Agreement.  This Agreement sets
forth the entire understanding of the parties and supersedes all prior
agreements or understandings, whether written or oral, with respect to the
subject matter hereof and all agreements, acknowledgments, designations and
directions of the Executive made or given under any Company policy statement or
benefit program.  No terms, conditions, warranties, other than those contained
herein, and no amendments or modifications hereto shall be binding unless made
in writing and signed by the parties hereto.

 

d.                                      Binding Effect.  This Agreement shall
extend to and be binding upon and inure to the benefit to the parties hereto,
their respective heirs, representatives, successors and assigns.  This Agreement
may not be assigned by the Executive, but may be assigned by the Company to any
person or entity that succeeds to the ownership or operation of the business in
which the Executive is primarily employed by the Company.

 

e.                                       Waiver.  The waiver by either party
hereto of a breach of any term or provision of this Agreement shall not operate
or be construed as a waiver of a subsequent

 

11

--------------------------------------------------------------------------------


 

breach of the same provision by any party or of the breach of any other term or
provision of this Agreement.

 

f.                                         Titles.  Titles of the paragraphs
herein are used solely for convenience and shall not be used for interpretation
or construing any work, clause, paragraph, or provision of this Agreement.

 

g.                                      Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but which together shall constitute one and the same instrument.

 

h.                                      Compliance with IRC Section 409A.   The
following provisions shall apply to this Agreement with respect to Section 409A
of the Code:

 

(i)                                 The lump sum cash severances payments which
are payable under clause (i) of subsection f. of Section 14 and under subsection
a. of Section 14 are intended to satisfy the short-term deferral exemption under
Treasury Regulation Section 1.409A-1(b)(4) and shall be made not later than the
last day of the applicable two and one-half month period with respect to such
payment, within the meaning of Treasury Regulation Section 1.409A-1(b)(4).

 

(ii)  If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Executive to incur any
additional tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Company shall, after consulting
with Executive, reform such provision to comply with Section 409A of the Code,
provided that the Company agrees to maintain, to the maximum extent practicable,
the original intent and economic benefit Executive of the applicable provision
without violating the provisions of Section 409A of the Code.

 

(III)  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THIS SUBSECTION H., IF
EXECUTIVE IS DEEMED ON THE TERMINATION DATE TO BE A “SPECIFIED EMPLOYEE” WITHIN
THE MEANING OF THAT TERM UNDER SECTION 409A(A)(2)(B) OF THE CODE, THEN WITH
REGARD TO ANY PAYMENT OR THE PROVISION OF ANY BENEFIT THAT IS REQUIRED TO BE
DELAYED IN COMPLIANCE WITH SECTION 409A(A)(2)(B) OF THE CODE SUCH PAYMENT OR
BENEFIT SHALL NOT BE MADE OR PROVIDED (SUBJECT TO THE LAST SENTENCE HEREOF)
PRIOR TO THE EARLIER OF (A) THE EXPIRATION OF THE SIX (6)-MONTH PERIOD MEASURED
FROM THE DATE OF THE EXECUTIVE’S “SEPARATION FROM SERVICE” (AS SUCH TERM IS
DEFINED UNDER SECTION 409A OF THE CODE) OR (B) THE DATE OF THE EXECUTIVE’S DEATH
(THE “DELAY PERIOD”).  UPON THE EXPIRATION OF THE DELAY PERIOD, ALL PAYMENTS AND
BENEFITS DELAYED PURSUANT TO THIS SECTION (WHETHER THEY WOULD HAVE OTHERWISE
BEEN PAYABLE IN A SINGLE SUM OR IN INSTALLMENTS IN THE ABSENCE OF SUCH DELAY)
SHALL BE PAID OR REIMBURSED EXECUTIVE IN A LUMP SUM, AND ANY REMAINING PAYMENTS
AND BENEFITS DUE UNDER THIS AGREEMENT SHALL BE PAID OR PROVIDED IN ACCORDANCE
WITH THE NORMAL PAYMENT DATES SPECIFIED FOR THEM HEREIN.  NOTWITHSTANDING THE
FOREGOING, TO THE EXTENT THAT THE FOREGOING APPLIES TO THE PROVISION OF ANY
ONGOING WELFARE BENEFITS TO EXECUTIVE THAT WOULD NOT BE REQUIRED TO BE DELAYED
IF THE PREMIUMS THEREFORE WERE PAID BY EXECUTIVE, EXECUTIVE SHALL PAY THE FULL
COST OF PREMIUMS FOR SUCH WELFARE BENEFITS DURING THE DELAY PERIOD AND THE
COMPANY SHALL PAY EXECUTIVE AN AMOUNT EQUAL TO THE AMOUNT OF SUCH PREMIUMS PAID
BY EXECUTIVE DURING THE DELAY PERIOD PROMPTLY AFTER ITS CONCLUSION.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

 

THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.

 

 

EXECUTIVE:

DineEquity, Inc..:

 

 

 

 

 

 

By:

 

 

 

 

 

 

By:

 

 

13

--------------------------------------------------------------------------------


 

Exhibit A – Executive’s Authorities and Duties

 

During the Employment Period, (A) the Executive shall serve as Chief Executive
Officer of the Company, reporting directly to the Board of Directors of the
Company, as a member of the Board and as Chairman of the Board, with duties,
authorities and responsibilities commensurate with such title and office and
(B) the Executive’s services shall be performed at the Company’s headquarters
Glendale, California.

 

The Chief Executive Officer shall report directly to the Board.  All other
officers of the Company shall report directly to the Chief Executive Officer.

 

14

--------------------------------------------------------------------------------
